Order entered on September 13, 1962, directing a trial on petitioners-respondents’ motion to stay arbitration proceedings, unanimously reversed on the law and the facts, with $20 costs and disbursements to respondent-appellant, and the motion denied. Petitioners’ appearances before the arbitrators and participation in the proceedings bar them from questioning the existence of a contract to arbitrate, such participation being other than merely by way of objection to the arbi*898trator’s jurisdiction (Civ. Prac. Act, § 1458; Matter of National Cash Register Co. [Wilson], 8 N Y 2d 377, 382-383; cf. Matter of De Laurentis [Cinematografica], 9 N Y 2d 503, 508-509). Concur - Botein, P. J., Breitel, Yalente, Steuer and Bastow, JJ.